                                                                                                      ..---------·--      .. -------~




AO 2458 (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                               FILED

                                       UNITED STATES DISTRICT CO
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Committed On or After November l, 1987)
                KARINA LIZETH RAMIREZ
                                                                       Case Number:          l 7CR3955-LAB

                                                                    RICARDO GONZALEZ
                                                                    Defendant's Attorney
. REGISTRATION NO.                63395298
 D -
 IZI pleaded guilty to count(s)        ONE OF THE INDICTMENT

 D
    after a plea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                    Nature of Offense                                                                Number(s)
21 USC 952, 960, 963               CONSPIRACY TO IMPORT METHAMPHETAMINE                                                I




    The defendant is sentenced as provided in pages 2 through                 4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
iZJ Count(s) REMAINING                                        are         dismissed on the motion of the United States.
               -------------~

IZI   Assessment : $1 00. 00



IZI No fine                    D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                     2018
                                                                               position of Sente e

                                                                          Vtut«A.
                                                                    HON. LARR          ALAN BURNS
                                                                    UNITED STATES DISTRICT JUDGE




                                                                                                                  17CR3955-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 KARINA LIZETH RAMIREZ                                                   Judgment - Page 2 of 4
CASE NUMBER:               l 7CR3955-LAB

                                                        IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 70 months




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 ISi   The court makes the following recommendations to the Bureau of Prisons:

       VICTORVILLE, CA DESIGNATION.




 D     The defendant is remanded to the custody of the United States Marshal.

 ISi   The defendant shall surrender to the United States Marshal for this district:
       ISi   at _ _ _ _9:....::.:..00.:...__ _ _ A.M.         on 2/4/2019
       ISi   as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                          RETURN

I have executed this judgment as follows:

       Defendant delivered on
                                                                         to - - - - - - - - - - - - - - -

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                       By                   DEPUTY UNITED STATES MARSHAL



                                                                                                      17CR3955-LAB
    AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                      KARINA LIZETH RAMIREZ                                                                         Judgment - Page 3 of 4
    CASE NUMBER:                    l 7CR3955-LAB

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
4 YEARS



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a frrearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)    the defendant shall support his or her dependents and meet other family responsibilities;
     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
     6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
           unless granted permission to do so by the probation officer;
     10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                                        17CR3955-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 DEFENDANT:             KARINA LIZETH RAMIREZ                                                 Judgment - Page 4 of 4
 CASE NUMBER:           l 7CR3955-LAB

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable marmer, based upon reasonable suspicion of
        contraband or evidence of a violation of a condition of release; failure to submit to a search may be
        grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
        searches pursuant to this condition.

     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.




     3. Not enter or reside in the Republic of Mexico without written permission of the Court or probation officer.
     4. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.



II




                                                                                                 17CR3955-LAB
